Citation Nr: 1504351	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-35 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and son-in-law



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  The Veteran died in February 2010, and the appellant claims as the surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, granted an increased evaluation for PTSD to 50 percent, effective February 21, 2007.

This matter was previously before the Board in July 2009, at which time it was remanded for further development.  It is now returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran provided testimony at a June 2009 hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims file.  In November 2014, the appellant was notified that the VLJ who held the hearing was no longer employed by the Board.  Later that month, she waived her right to an additional hearing and requested the Board consider the case on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

PTSD is productive of occupational and social impairment manifested by deficiencies in the areas of family relations, thinking, and mood.  Total social and occupational impairment is not demonstrated.


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. § 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130; Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Concerning the claim for the increase rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in March 2007 and May 2008.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.

In July 2009, the appeal was remanded to schedule the Veteran for a new examination; however, the Veteran died prior to the examination.  The AOJ complied with the Board's remand instructions by obtaining an adequate medical opinion and readjudicating the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2009, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  As noted above, in November 2014, the appellant waived her right to an additional hearing and requested the Board consider the case on the evidence of record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

II. Increase 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, staged ratings are appropriate, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

III. Evidence

In a March 2007 statement, the Veteran's daughter indicated that his weight decreased to 111 pounds, that he stayed in his room at all times and did not want to see anyone.

In March 2007, Dr. Como indicated that the Veteran suffered from the full spectrum of PTSD symptoms, including constant irritability, isolating, depression and anger on most days.  He noted the Veteran had nightmares and problems with intimacy, and no longer slept in the same bedroom as his wife.  He indicated that the Veteran's symptoms continue to worsen.

In a statement received March 2007, the Veteran explained that he experienced nightmares and night sweats.  He stated that he was angry all of the time and remained in his room day and night.

In a May 2007 VA examination, the examiner noted the Veteran described avoidance symptoms.  He endorsed significant startle response to loud noises and hypervigilance.  He reported social isolation and endorsed frequent disturbing dreams.  The Veteran reported significant depressive symptoms which he attributed to a decrease in autonomy and worsening of his medical condition.  He described poor energy, frequent dizziness, a shift in his sleep schedule, low mood and motivation, anhedonia and frequent thoughts of death.  

On examination, he denied suicidal ideation, intent, or plan, but endorsed passive thoughts of death.  He described significant irritability with frequent verbal outbursts and occasional slamming of doors which occurred 2 to 3 times a week.  

It was noted the Veteran generally described a worsening of depression and PTSD symptoms in the recent year and a half.  The Veteran described a stable relationship with his wife that was stressed as result of his active psychiatric symptoms and endorsed some financial stressors.  He reported very few social relationships outside of the family.  He reported that he isolates himself from family gatherings.  He reported no history of violence toward other people and no suicide attempts.  The examiner stated that his current psychosocial function was greatly impaired as a result of his declining medical status as well as significant depressive symptoms and ongoing symptoms of PTSD.  

The examiner described the Veteran as very thin and neatly groomed  He noted the Veteran was oriented to person, place, time, and situation.  It was noted that the Veteran did not make eye contact during the interview.  It was noted that his speech was fluent but decreased in quantity and was normal in volume.  His mood was described as down and his affect and mood were congruent and full in range.  His process was organized and his thought content was negative for psychotic symptoms such as suicidal or homicidal ideation but it was positive for symptoms of depression and ongoing symptoms of PTSD.  

The examiner noted his insight and judgment were adequate.  He denied any significant memory issues.  The examiner indicated that the relationship between the Veteran's depression, PTSD, and declining medical state was unclear but that his primary symptoms stem from untreated depression.

In a May 2008 statement, the appellant indicated that the Veteran stayed in his room, which she referred to as the Veteran's "hole," and that he did not want to communicate with others and that he was very paranoid.  

In a June 2008 statement, the Veteran explained that he didn't want to leave his room, or bathe, and that did didn't want to see anyone.  He stated that he did not recognize his family at times.  He stated that when he went into the yard that he would get lost because he was disoriented in his own home. 

In the November 2008, VA Form 9, the Veteran, described not wanting to see anyone, continued nightmares and waking up sweating and screaming.  He reported being constantly mad with no sense of direction.  He reported disorientation and forgetfulness such as not turning off lights and appliances.  He reported an urge to get in the car and go away, but that he was afraid to be in the car when others drive.   

During his June 2009 Board hearing, the Veteran stated that he isolated himself and sometimes spent days at a time in his room.  He further explained that he had lost his appetite and that his weight had dropped from 135 pounds to 108 pounds.  The Veteran reported trouble sleeping without sleeping pills and that he sometimes hallucinated and dreamed about his experiences in the war.  He stated that he often experienced panic attacks and that he became aggravated with his wife very easily.  He also stated that he would stay by himself instead of spending time in the family room because his wife watched soap operas that were not his preference.  He also stated that there were days that he did not shower.

A July 2009 VA treatment record notes, the Veteran reported being depressed at times, but that he wanted to live and had never given up.  He denied having any suicidal thoughts.

In a February 2012 medical opinion, a VA examiner noted a review of the record.  The examiner noted that records since the May 2007 VA examination were sparse with respect to mental health functioning.  The examiner noted the Veteran's social functioning appeared to be his greatest level of impairment including having few friends, no hobbies, and was isolated even when visitors were at his home.  It was noted that the Veteran withdrew even more in the years preceding his death but it was unclear if that was an effect of the PTSD or from a decline in his medical and physical status.  As examples of the conflict between the Veteran's mental and physical status, the examiner referenced a February 2010 medical note that indicated that the Veteran had been declining functionally over the last year with a history of falls while his family was supervising.  The examiner stated that such falls were really related to medical problems not mental health issues.  He referenced a record that indicated that osteoporosis made it difficult for the Veteran to stand, that the Veteran would lay in bed frequently, and that use of oxygen made it difficult for him to interact with his family.  He indicated that such efforts would not be related to mental health concerns and records would suggest that the Veteran's increasingly isolated behaviors were likely the result of the combination of factors and not just related to mental health systems.

Analysis

In this case, the Veteran's service-connected PTSD is currently rated as 50 percent disabling.  In light of the evidence of record, the Board finds that a 70 percent evaluation for PTSD is warranted.  In this regard, there is evidence that the Veteran has occupational and social impairment with deficiencies in most areas including  family relations, thinking, and mood.  His PTSD is shown to be manifested by passing thoughts of death with no intent of suicide, depression affecting the ability to function independently, appropriately and effectively, and impaired impulse control, disorientation, neglect of hygiene, and an inability to establish and maintain effective relationships.

In this regard, the Veteran has been competent and credible when reporting his symptoms.  The record demonstrates that the Veteran has been consistently demonstrating nightmares, depression, and isolating behaviors such as avoiding family members to stay in his room, which both he and the appellant described as his "hole."  For instance, he reported avoiding bathing as he did not want to leave his room.  The Board acknowledges his passing thoughts of death, diminished appetite, irritability, and paranoia.  The Board also acknowledges that examination has revealed his mood and affect was down.  Also, his thought process was negative for psychotic symptoms on VA examination in May 2007.  The above symptology, however, have been considered and contemplated in the 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 117-18 

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment at any point during the pendency of his claim, such that a 100 percent schedular evaluation is warranted, but finds that it is not.  Although the Veteran reported passing suicidal thoughts, the Veteran did not show that he was a persistent danger to himself or others.  Though the Veteran reported an inability to recognize family members at times, he has not alleged having severe memory loss so as not to recall his own name and he denied significant memory loss on VA examination in May 2007.  The Board also acknowledges his reports of disorientation, however, he was oriented to time and place during his last VA examination and it was not a persistent disorientation.  While it is clear, that the Veteran demonstrated problems with social functioning, the May 2012 VA examiner found that his increasingly isolative behaviors were likely the result of a combination of mental and physical factors.  Nonetheless, his objective reports of disorientation and isolative behaviors have been considered in the assigned 70 percent evaluation.  Thus, the evidence does not demonstrate that he is totally impaired.  There is no evidence Accordingly, there is no basis upon which to assign a 100 percent schedular rating any point during the relevant time period under DC 9411.  See 38 C.F.R. § 4.130.

Neither the lay or credible medical evidence shows these symptoms have been persistent or rises to the level required for a 100 percent evaluation.  The evidence shows that the Veteran is without inappropriate behavior, obsessive/ritualistic behavior, and gross impairment in thought processes or communication.
Furthermore, despite having deficiencies in most areas, significant family relations, such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Stated differently, the medical and lay evidence establish that the manifestations, however, even when accepted as credible, do not establish total impairment.  

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  

Extraschedular

The Board has also considered whether the PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the rating criteria for PTSD reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is also no suggestion that the Veteran has required periods of hospitalization and he was not employed during the appeal.  The evidence fails to show anything unusual or exceptional that would render the schedular criteria inadequate in this case. 

Additionally, PTSD is the Veteran's only service-connected disability.  Thus, referral for an extraschedular ratings for the disabilities at issue is not warranted. Thun, 22 Vet. App. at 115; Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

ORDER

An evaluation of 70 percent for  TSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


